Citation Nr: 9926932	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  94-48 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disability, 
variously diagnosed as sacroiliitis and ankylosing 
spondylitis.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from March 1982 to July 1982.  She also had periods of 
inactive duty for training (INACDUTRA) from February 23, 
1982, to February 28, 1982, and from August 1982 to September 
1992, including claimed ACDUTRA in May 1986 and July 1987.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied entitlement to service 
connection for a low back disability.  In a decision dated in 
February 1997, the Board affirmed the RO's denial.  
Subsequently, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court).  By Order entered September 23, 1998, 
the Veterans Claims Court vacated the Board's February 1997 
decision, and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).


REMAND

The Board has a duty to assist the appellant in the 
development of facts pertinent to his or her claim and ensure 
full compliance with due process.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1998).  This 
duty to assist involves obtaining potentially relevant 
medical reports.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992) (federal agencies); White v. Derwinski, 1 Vet. 
App. 519, 521 (1991) (private records); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (Social Security records).  
It also includes a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In light of the Veterans Claims Court's September 1998 Order, 
the Board finds that due process requires a remand of the 
case.  First, there appears to be some confusion as to the 
nature of the appellant's current low back disorder.  At 
various times, the appellant has been diagnosed with lower 
back strain, a normal back, sclerosis, ankylosing 
spondylitis, and sacroiliitis.  Two physicians have 
vigorously refuted the diagnosis of ankylosing spondylitis.  
On the other hand, the most recent treating physician has 
noted that opined that the appellant does, in fact, have 
ankylosing spondylitis and the disorder was aggravated by the 
appellant's 1987 injury during ACDUTRA.  Given the conflict 
in diagnoses contained in the record, the Board finds that a 
remand is necessary to clarify the nature of the appellant's 
current disorder.

Further, the record as currently developed does not contain 
medical opinion of whether the appellant had a pre-service 
back disorder and whether it underwent an increase during the 
veteran's period of ACDUTRA or INACDUTRA, and if so, whether 
that increase represented aggravation or was the "natural 
progress" of the disorder.  In recent cases, the Veterans 
Claims Court has essentially reported that silence of the 
record may not be taken as indication of no aggravation, an 
opinion is to be provided.  See Verdon v. Brown, 8 Vet. App. 
529 (1996); Wisch v. Brown, 8 Vet. App. 139 (1995).  The 
Board recognizes that the appellant's most recent treating 
physician has opined that the appellant's disorder was 
aggravated by service, but it is not clear on what evidence 
he based his conclusion, given that the Physical Evaluation 
Board concluded that the appellant's low back disorder, which 
the PEB also diagnosed as ankylosing spondylitis, was not 
aggravated by military service.  Accordingly, additional 
opinion is needed on the etiology of the appellant's current 
condition and whether it was aggravated by military service.

Further, it is noted that information has been received at 
the Board that has not initially been reviewed by the RO.

Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided her 
with relevant treatment for a low back 
disorder, not already associated with the 
claims file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and her attorney should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  The appellant should be advised that 
while the case is on remand status, she 
is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  Thereafter, and whether additional 
records are obtained or not, the entire 
claims file should be directed to the 
appropriate VA examiner for a medical 
examination and opinion regarding the 
appellant's low back disorder.  
Specifically, after reviewing the records 
and examining the appellant, the examiner 
is requested to express an opinion as to 
the following questions:

(a) What is the nature of the veteran's 
current low back disorder disability?

(b) What is the apparent etiology of any 
disorder found?  

(c) The examiner is requested to attempt 
to reconcile the conflicting medical 
opinions/diagnoses based on a review of 
all the evidence of record and identify, 
to the extent possible, those symptoms 
associated with sacroiliitis and those 
attributed to ankylosing spondylitis.  
The examiner should specifically address 
the conflicting opinions of Drs. Falbo, 
Fried, and Peacock.

(d) Does the record establish that the 
underlying pathology producing the 
current disorder pre-existed her periods 
of ACDUTRA and/or INACDUTRA?  In 
responding to this question, the examiner 
should indicate the degree to which the 
opinion is based upon the objective 
findings of record as opposed to the 
history provided by the appellant.

(e)  If the underlying low back pathology 
pre-existed her periods of ACDUTRA or 
INACDUTRA, does the entire record 
covering the condition of the appellant's 
low back disorder prior to, during, and 
subsequent to military service make it 
more likely than not that any current low 
back disorder was an aggravation of the 
pre-service condition beyond the progress 
that was to naturally be expected by 
reason of the inherent character/nature 
of the condition.  Specifically, the 
significance, if any, to the apparent 
minor injury to the low back in July 1987 
should also be discussed.  If it appears 
the in-service injury was acute and 
transitory, or was a temporary flare-up, 
that should also be noted.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the appellant's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a low back disorder, 
variously diagnosed as sacroiliitis and 
ankylosing spondylitis.  In the event the 
benefits sought are not granted, the 
appellant and her attorney should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


